Order entered January 25, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00030-CV

               GOLDEN SUMMIT INVESTORS GROUP, LTD, Appellant

                                              V.

                         APEX CLEARING CORPORATION, Appellee

                        On Appeal from the 192nd Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 12-00151

              Before Chief Justice Wright and Justices Lang-Miers and Lewis

                                           ORDER
       Before the Court is appellant’s January 10, 2013 motion for temporary orders and request

for expedited consideration and appellees’ January 15, 2013 response. In the motion, appellant

seeks to stay all district court proceedings against Golden Summit pending the outcome of this

interlocutory appeal.     After considering the motion and response, appellant’s motion is

DENIED. This interlocutory appeal will be set in due course.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE